DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination in instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 13 and 19 are objected to because of the following informalities:  Claim 13 and 19 seems to be repetition of claims 12 and 18 respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salguetro et al. (Pub. No.: US 2018/0316555 A1), hereinafter “Sal”.

As to claim 1. A computer-implemented method performed by a computing device for provisioning Internet of things (IoT) devices in an environment (Sal, fig.4, [0063], supervisory devices, 200, 116, deemed to fall under the scope of the computing device of the above feature, provisions in the form of providing node profiles that include configuration parameters used to make configuration changes to IOT devices) to achieve a plurality of desired conditions without human interaction (Sal, [0028], recite “node profiling process 248 may employ any number of machine learning techniques” as indicated in 0028 the aim of machine learning is to minimize a cost function having a plurality of parameters hence to achieve a plurality of desired conditions. As inherent to machine learning, e.g. [0029] the process is done without human interaction.), the method comprising: 
generating initial provisioning settings based upon information collected from the IoT devices in the environment (Sal, [0029], to analyze data associated with a sensor or actuator node/device in the network, to determine its profile” this profile is deemed ta fall under the scope of the initial provisioning settings  and [0062], a node profile for the particular node based on the received node data associated with the particular node and on the plurality of node profiles maintained by the supervisory device” the data is received therefore collected as per above feature), wherein the collected information also includes prior provisioning information from IoT devices in other environments similar to the environment  (Sal, [0029], this feature is inherent  to machine learning, generally supervised learning entails the use of a training dataset, which is used to train the model to apply labels to the input data. For example, the training data may include sample network data that may be labeled as associated with a given node/device type.” The training dataset implies prior provisioning information from similar device in similar environment, see e.g. [0036] “cloud-based system that automates, scales, self-learns, and shares sensors profiles across an IoT network or even multiple local IoT networks), wherein the initial provisioning settings comprise data identifying a plurality of the IoT devices in the environment and operational parameters for the plurality of IoT devices in the environment to achieve the plurality of desired conditions of the environment (Sal, the device 200,116 of “Sal” generates a profile that contains configuration data (see feature above), hence operation parameters, since “Sal” uses machine learning to optimize a cost function these parameters are aimed to achieve the plurality of desired conditions.); 
generating modified provisioning settings by applying a plurality of rules specific to the environment to the initial provisioning settings (Sal, [0033], foresees “machine learning can be used to formulate and update the node profiles...to provide real-time configuration changes to loT nodes,” the changes and update are deemed to fall under the scape of the modified provisioned settings, since its generation is machine learning based it implies applying rules, they are specific to the environment because “Sal” foresees [0044] that node 116 received captured traffic data, See [0046] “Often in loT networks, the operating environment for sensors and actuators is continuously changing. In some embodiments, machine learning executed by profiler server 116a could also detect that a profile requires slightly different parameters in response to these changes and integrate than into its profile database.”), the plurality of rules configured modify the initial provisioning settings by adding or removing IoT devices and modifying the operational parameters (Sal, [0041], foresees "The training sets could then be augmented based on he observed characteristics described above (e.g., payload fingering, bandwidth, encoding, etc.) in actual use within the network. The machine learning mechanism could be trained on this set with the classification output being the desired outcome to take (e.g. processing to perform on the data, application group to install to the fog computing device, etc.).” the result of the ML algorithm provides modified operational parameters see fig.6). Further in [0050] recites to drop packets related to an IoT device, the dropping is deemed to fail under the scope of "removing loT device".); and 
provisioning the IoT devices in the environment according to the modified provisioning settings to achieve the plurality of desired conditions without human interaction (Sal, as indicated for feature above, the device of “Sal” provides real time configuration changes to the IoT devices to achieve the desired outcome, also see fig.7.).

As to claim 2. Sal discloses, wherein the prior provisioning information is obtained by a machine learning (ML) model (Sal, [0029]).

As to claim 3. Sal discloses, wherein the plurality of rules specific to the environment are obtained from an expert system (Sal, fig.4, [0063], supervisory devices).

As to claim 4. Sal discloses the invention as in parent claim above, including, wherein plurality of rules are further configured to modify the initial provisioning settings by specifying a time at which the plurality of IoT devices are to be activated (Sal, [0052]-[0053], foresees to pilot IoT actuators for example, for a particular deployment, a one degree, or fraction of a degree, temperature  difference may be critical. For other deployments, however, that level of temperature granularity may not be significant. This requires to figure when to increase/decrease or shut down a heater. Therefore, it does not take the person skilled in the art an inventive step to arrive to the additional features as recite in the claim above).

As to claim 5. Sal discloses the invention as in parent claim above, including, wherein plurality of rules are further configured to modify the initial provisioning settings by specifying one or more conditions under which the plurality of IoT devices are to be activated (Sal, [0052]-[0053], foresees to pilot IoT actuators for example, for a particular deployment, a one degree, or fraction of a degree, temperature  difference may be critical. For other deployments, however, that level of temperature granularity may not be significant. This requires to figure when to increase/decrease or shut down a heater. Therefore, it does not take the person skilled in the art an inventive step to arrive to the additional features as recite in the claim above).

As to claim 6. Sal discloses the invention as in parent claim above, including, wherein the one or more rules are configured to increase an output of at least one of the plurality of IoT devices in the environment or decrease an output of at least one of the plurality of IoT devices in the environment (Sal, [0054]).

As to claim 7. Sal discloses the invention as in parent claim above, including, wherein the one or more rules specify a minimum output for at least one of the plurality of IoT devices in the environment (Sal, [0055]).

As to claim 8. Sal discloses the invention as in parent claim above, including, wherein the one or more rules specify a maximum output for at least one of the plurality of IoT devices in the environment (Sal, [0056]).

As to claims 9 and 15 are rejected for same rationale as discussed for claim 1 above.

As to claims 10 and 16 are rejected for same rationale as discussed for claim 2 above.

As to claims 11 and 17 are rejected for same rationale as discussed for claim 4 above.

As to claims 12, 13, 18 and 19 are rejected for same rationale as discussed for claim 5 above.

As to claims 14 and 20 are rejected for same rationale as discussed for claims 7 and 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yao et al. US 20210194608 A1, is one of the most pertinent art in the field of invention and discloses, processes for identifying and detecting an interfering signal are described. A process may include conducting a scan of one or more frequency bands to obtain at least one scan result and determining therefrom if a response condition has been detected. If so detected, a first frequency band corresponding to the detected response condition may be identified and a response condition action to be performed determined. If no response condition action is to be performed, scanning continues. If a response condition is to be performed two or more available sensors are identified and a first sensor is selected.
	Smith et al. US 20160366183 A1, is yet another one of the most pertinent art in the field of invention and discloses, a credential management server to provide credentials to a plurality of computing devices and a plurality of resource servers; a rights management server to grant capability rights to the plurality of computing devices; and an access management server to assign access control policies for a plurality of resources to be protected by the plurality of resource servers. A first resource server may receive a first access request for access to a first resource from a first computing device and send the first access request to the access management server for determination of whether to grant a permission for the access to the first resource.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446